Carley, Judge.
Appellant is an employee of Paramount Contracting Company (Paramount). Paramount was, at the times relevant to the instant appeal, an independent subcontractor of appellee, the principal contractor. Appellant was injured on the job and received workers’ compensation benefits from Paramount. Subsequently appellant instituted the instant action in tort against appellee to recover for the injuries he sustained on the job. Appellant appeals from the grant of summary judgment to appellee.
It was not error to grant summary judgment to appellee. “[A]s a statutory employer liable to pay workers’ compensation benefits *832under Code Ann. § 114-112, [appellee] should receive the correlative benefit of tort immunity under Code Ann. §§ 114-103, 114-112.” Wright Associates v. Rieder, 247 Ga. 496, 499 (277 SE2d 41) (1981).
Decided January 7, 1982.
Thomas H. Nickerson, Robert D. Brooks, for appellant.
A. Terry Sorrells, for appellee.

Judgment affirmed.


Deen, P. J., and Banke, J., concur.